Name: Council Regulation (EEC) No 2817/79 of 10 December 1979 amending Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12 . 79 No L 320/7Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2817/79 of 10 December 1979 amending Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2 ), and in particular Article 42(2) thereof, Having regard to the proposal from the Commission , Whereas, pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi ­ sparkling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend the period of application of the provisions referred to in Article 4 of Council Regulation (EEC) No 351 /79 (3) ; whereas, moreover, experience has shown that this can be done without difficulty ; whereas Regulation (EEC) No 351 /79 should therefore be amended by extending to 31 December 1980 the transitional period due to expire on 31 December 1979 , HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 351 /79, '31 December 1979' shall be replaced by '31 December 1980 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY (!) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 297, 24 . 11 . 1979, p. 4 . 3) OJ No L 54, 5 . 3 . 1979, p. 90